DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2020 has been entered.
  					Response to Amendment
- Claims 1-9 are pending.
- Claims 1-9 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 1 recites the following limitation “determine a reporting mode for reporting measurement result of the mobility measurement among current dual-connection nodes, in association with likelihood of a radio link failure of the first node or the second node within a predetermined time and a duration between determination of available one or more target nodes and occurrence of the radio link failure of the first node or the second node, based on expiration waiting time of timers for at least one of the first node and the second node; report the measurement result of the first node to the first node, or, report the measurement result of the second node to the second node respectively, based on the determined reporting mode and receive a confirmation from at least one of the first node and the second node, in response to a node transfer request sent from at least one of the first node and the second node to the one or more target nodes to change connection transfer mode, based on the determined reporting mode” Nothing in the specification discloses a reporting mode. Applicant specification Page 6 and 7, discloses a transfer modes which have to do with the UE connection to the nodes. The limitation has no support in the original specification.
Claim 9 recites the following limitation: “the reporting mode is selected from a first mode which the measurement result of the first node is reported only to the first node and the measurement result of the second node is reported only to the second node, a second mode which the measurement result of the first node and the second node is reported to both of the first node and the second node, and a third mode which the measurement result of the first node and the second node is reported to only one of the first node and the second node, and a fourth mode which the measurement result of the first node and the second node is reported to the first node as a primary node while the measurement result of the second node is reported to the second node, based on the expiration waiting time of timers for at least one of the first node and the second node” None of these report modes are in the specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al. (Pub. No. US 2015/0045035 A1; hereinafter Nigam) in view of Park et al. (Pub. No. US 2007/0047493 A1)
Regarding claim 1, Nigam discloses an electronic device in a wireless communication system, the electronic device comprising: circuitry, configured to: communicate with a first node and a second node (See ¶0053, In such a dual connectivity scenario, the UE may be simultaneously connected to a macro cell and a pico cell) initiate mobility measurement on at least one of the first node and the second node; (See ¶0075, UE 1810 performs the RLM in one or more cells of the MeNB 1820 and the SeNB 1830.) determine a reporting mode for reporting measurement result of the mobility measurement among current dual-connection nodes, (See ¶0075, UE 1810 performs the RLM in one or more cells of the MeNB 1820 and the SeNB 1830; See ¶0086,RLF of one of the two radio links is declared, a result thereof may be notified to the MeNB through a second link) in association with likelihood of a radio link failure of the first node or the second node within a predetermined time (See ¶0123, the RLF preparation timer expires, the UE 610 may transmit the RLF) and a duration (See ¶0123, A length of time of the RLF preparation timer may be shorter than a length of time of the RLF timer T310) between determination of available one or more target nodes (See ¶0011, UE scans a proper target cell after declaring the RLF, and transmits an RLF indication indicating that the RLF is generated in a previous eNB (by notifying of an ID of the previous eNB) to the selected target cell in a single connectivity system) and occurrence of the radio link failure of the first node or the second node, based on expiration waiting time of timers for at least one of the first node and the second node; (See ¶0086, When the RLF of one of the two radio links is declared (for example, when the timer T310 expires), a result thereof may be notified to the MeNB through a second link (that is, a link having a good connection state) report the measurement result of the first node to the first node, (See ¶0088, a UE 410 transmits an RLF message to an MeNB 420. At this time, the RLF message may be transmitted to the MeNB 420 through the second link having a good connection state.) or, report the measurement result of the second node to the second node respectively, based on the determined reporting mode (See ¶0086, Further, the MeNB may prepare an eNB having a good link to provide a service to the UE in the single connectivity mode and operate the UE to perform switching to the single connectivity mode.)

Park disclose receive a confirmation from at least one of the first node and the second node, (Figure 9 Handover command (s14); See ¶0049-0050, the handover command message include signature and preamble which is to be used in the access procedure to target enb; interpreted that when the source base station gets a confirmation from the target base station he forwards that information to the UE through a handover command) in response to a node transfer request sent from at least one of the first node and the second node to a target node, (Figure 9 a handover request s12) the node transfer request being sent to the target node based on the determined reporting mode (Figure 9 the s10-s12, the handover request is made from the measurement report from the UE)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Nigam to include receive a handover command from source base station. The motivation to combine is to allow a terminal to access a target base station in a faster and more efficient manner while performing a handover form the terminal to cell of the target base station (See ¶0002).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nigam in view of Park and  further in view of Koskinen et al. (Pub. No. US 2015/055621 A1; Koskin).
Regarding claim 2, Nigam in view of Park fails to disclose the connection transfer mode is, maintaining connection to one of the current dual-connection nodes, and transferring connection to the other node to the at least one or more target nodes, to maintain a dual-connection state.
Koskin discloses the connection transfer mode is, maintaining connection to one of the current dual-connection nodes, and transferring connection to the other node to a target node, to maintain a (Figure 1a and 1b, the UE maintain a connection to the Scell and transfer the connection to another target base station to maintain the dual connection state)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Nigam in view of Park to include keeping a connection to one of the original nodes and transfer the other connection to a new base station. The motivation to combine is to efficiently handover from source to target seamless without causing packet loss, unnecessary delay and service worsening (See ¶0031).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nigam in view of  Park, Koskin and Axell et al. (Pub. No. US 2013/0035085 A1; hereinafter Axell).
Regarding claim 3, Nigam in view of Park and Koskin fails to disclose the circuitry is configured to, determine a priority order for reporting based on one or more of the following principles, to perform a measurement result report: the one having a worse channel quality of source node is prior, the one having a better signal of target node is prior, a coverage-based measurement event is prior to a load-based measurement event, a node whose timer expires earlier is prior, and a macro base station node is prior to a low power node.
Axell discloses the circuitry is configured to, determine a priority order for reporting based on one or more of the following principles, to perform a measurement result report (See ¶0111, measurement unit determine whether the performed measurement satisfy the criterion indicated in any of the report configuration; the measurement report such that among the reporting configurations whose reporting criterion is satisfied by the measurements, the reports are made in order of reporting priorities of the reporting configurations, from highest to the lowest) : the one having a worse channel quality of source node is prior, (See ¶0046, serving  becomes better than absolute threshold) the one having a better signal of target node is prior, (See ¶0049, neighbor becomes better than absolute threshold) a coverage-based measurement event is prior to a load-based measurement event, a node whose timer expires earlier is prior, and a macro base station node is prior to a low power node.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed Nigam in view of Park and Koskin to include prioritizing the reports. The motivation to combine measurement configurations prioritized at the reporting configurations level, efficiency may be achieved by reducing or eliminating unnecessary measurements (See ¶0110).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nigam in view of Park and further in view of Cave et al. (Pub. No. US 2010/0130219 A1; hereinafter cave).
Regarding claim 4, Nigam disclose the connection transfer mode is, maintaining connections to both of the current dual-connection nodes 
Kosik in view of Moon and Park fails to disclose the adjusting secondary carriers of respective connection nodes.
Cave discloses the connection transfer mode is, maintaining connections to both of the current dual-connection nodes, and adjusting secondary carriers of respective connection nodes. (Figure 8, See ¶0038, See ¶0071, modifying secondary carriers the WTRU may then be configured adjust the DTX patterns)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kosik in view of Moon to include secondary carriers on all base station can be modified. The motivation to combine is multicarrier uplink transmissions in order to increase data rates and capacity in the uplink (See ¶0008).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nigam in view of Park, Koskin Axell  and Yamada (Pub. No. US 2014/0119207 A1).

Yamada discloses the circuitry is configured to, the mobility measurement and report only for a frequency point contained in a measuring object of inter-frequency measurement (See ¶0053, inter-frequency measurements; See ¶0060, the UE includes in the measurement report and associated information; See ¶0075) or inter-system measurement of each of the current dual-connection nodes. (See ¶0050, UE reports measurement information with the measurement configuration (e.g. serving enb and neighbor enb)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kosik in view of Moon, Park and Axell to include the measurements contain inter-frequency measurements. The motivation to improving communication capacity and speed of additional carriers (See ¶0003).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nigam in view of Park and Yamada (Pub. No. US 2014/0119207 A1).
Regarding claim 6, Nigam in view of Park fails to disclose the circuitry is configured to, in which a serving cell has a quality higher than an absolute threshold, triggering inter-frequency measurement.
Yamada disclose the circuitry is configured to, in which a serving cell has a quality higher than an absolute threshold, triggering inter-frequency measurement. (See ¶0077- ¶0078, serving cell has better than absolute threshold)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kosik in view of Moon to include .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nigam in view of Park and, further in view of Moon et al. (Pub. No. US 2015/0271717 A1; Moon2)
Regarding claim 7, Nigam in view of Park fails to disclose the expiration waiting time is a difference between a current time and an expected expiration time of the timers.
	Moon2 discloses the expiration waiting time is a difference between a current time and an expected expiration time of the timers. (See ¶0086, a relatively long RLF timer T310 may be left for the UE as shown by reference numeral 801.  On the other hand, if the handover timer TTT expires at the middle of the RLF timer T310 as shown in FIG. 8B, a relatively short RLF timer T310 may be left for the UE as shown by reference numeral 803)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Kosik in view of Moon to include the current timer is the expiration time of the TTT timer for first node, and t310 denotes the expiration-time for the first node. The motivation to combine efficiently controlling a waiting time for determination of a RLF in a wireless communication system (See ¶0023).
Regarding claim 8, Nigam in view of Park fails to disclose when the expiration-waiting-time of T310 timers for the first node and the second node are both greater than a predetermined threshold; or when, for each of the first node and the second node, the expiration waiting time of the T310 timer is greater than that of a TTT timer by a predetermined threshold.
Moon2 discloses when, for each of the first node and the second node, the expiration waiting time of the T310 timer is greater than that of a TTT timer by a predetermined threshold. (Figure 12 shows cell a and cell b T310 timer is greater than that of a TTT timer by a predetermined threshold)
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nigam in view of Park and, further in view of Ekpenyong et al. (Pub. No. US 2014/0192740 A1)
Regarding claim 9, Nigam discloses a third mode which the measurement result of the first node and the second node is reported to only one of the first node and the second node, (See ¶0064, CQIs of all cells are configured to be reported to the PCell through only a Physical Uplink Control CHannel (PUCCH) through which the CQIs are transmitted.)
Nigam fails to disclose reporting mode is selected from a first mode which the measurement result of the first node is reported only to the first node and the measurement result of the second node is reported only to the second node, a second mode which the measurement result of the first node and the second node is reported to both of the first node and the second node, and a fourth mode which the measurement result of the first node and the second node is reported to the first node as a primary node while the measurement result of the second node is reported to the second node, based on the expiration waiting time of timers for at least one of the first node and the second node
Ekpenyong discloses the reporting mode is selected from a first mode which the measurement result of the first node is reported only to the first node and the measurement result of the second node is reported only to the second node, (See ¶0028, CSI reports for serving cells controlled by the MeNB may be transmitted on PUCCH of a primary cell controlled by the MeNB. CSI reports for serving cells controlled by the SeNB may be transmitted on PUCCH of a secondary cell controlled by the SeNB)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Nigam in view of Park to include transmitting csi reports of cells in the node to the node. The motivation to combine is improve overall radio resource management including minimizing signaling overhead between the Radio Access Network (RAN) (See ¶0007).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Tejis Daya/Primary Examiner, Art Unit 2472